Title: Sunday 30th.
From: Adams, John Quincy
To: 


       This Morning Pappa went out and at about half after one came home with Mr. Jennings who dined here. After dinner we went to the parc. We walked there some time after which we went to the cathedral. We met Mr. Jennings’s Nephew whose name is Bordly. We heard part of a sermon spoke in Flemish. We saw an alter the banisters of which were of Solid silver and cost 30000 Pound sterling. We heard some very good musick: after which we went to Mr. Lee’s, a little after we got there Mrs. Izard, her son, and two daughters, came and a Miss Steed. We drank tea at Mr. Lee’s, and stay’d there till about eight oclock P.M. when My Pappa, Mr. Lee, Mr. Jennings, Mr. Bordly, my Brother Charles and myself took a walk down the town and saw the canals; we walk’d along upon the ramparts which was a very agreable place: and at about half after nine we got home to our lodgings.
      